398572DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussions with Hannon, Brian on 7/25/2022.
The application has been amended as follows: 
Title of an invention has been changed to --CONNECTOR HAVING A WINDOW VEIW PART --. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-4 are allowed.
Regarding claim 1, the prior art does not disclose or suggest a connector comprising: one of a fitting part and a front holder having a viewing window part communicating with a locking part of the fitting part and enabling the locked part of a ring-shaped water stop member inserted into the locking part to be visually checked from outside with the front holder mounted on the fitting part, as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20080318473), (US 7597589), (US 20120270444), (US 8562381), (US 20140106588), (US 8747157), (US 8803006), (US 20140287631), (US 20150144395), (US 9059534), (US 9281627), (US 9318849), (US 9570899), (US 9929491), (US 10361503) and (US 10505319) disclose a connector similar to presently claimed invention however does not disclose one of a fitting part and a front holder having a viewing window part communicating with a locking part of the fitting part and enabling the locked part of a ring-shaped water stop member inserted into the locking part to be visually checked from outside with the front holder mounted on the fitting part, as required in combination with other limitations of this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831